783 A.2d 260 (2001)
345 N.J. Super. 24
Dawn E. APARIN, Douglas A. Daniels, Edward Dwyer, Rose Lee Fleming, Joseph F. Gorecki, Elmer Hammel, David R. Hubert, Jr., Robert H. Johnson, Adrian Lugo, Jr. and George W. Wagner, Jr., Plaintiffs/Respondents,
v.
COUNTY OF GLOUCESTER and Board of Chosen Freeholders of Gloucester County, Defendants/Appellants.
County of Gloucester and Board of Chosen Freeholders of Gloucester County, Third-Party Plaintiffs/Appellants,
v.
New Jersey Department of Personnel Janice Mitchell Mintz, Commissioner, New Jersey Department of Personnel, Third-Party Defendants.
Superior Court of New Jersey, Appellate Division.
Argued October 2, 2001.
Decided October 29, 2001.
Joseph T. Carney, Westmont, argued the cause for appellants (Brown & Connery, attorneys; William M. Tambussi, of counsel, Mr. Carney on the brief).
Thomas H. Ward, Princeton, argued the cause for respondents (Albertson Ward, attorneys; Mr. Ward on the brief).
Before Judges WALLACE, JR., CARCHMAN and WELLS.
PER CURIAM.
The judgment of the Law Division is affirmed substantially for the reasons expressed by Judge Holston in his opinion reported at N.J.Super. 41, 783 A.2d 271 (Law Div.2001). We are satisfied that the findings of fact are supported by substantial credible evidence in the record and find no sound reason or justification to interfere with them. See Rova Farms Resort v. Investors Ins. Co., 65 N.J. 474, 484, 323 A.2d 495 (1974).